DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 39-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/15/22.
Applicant’s election without traverse of Group I in the reply filed on 8/15/22 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10 of U.S. Patent No. 11,072,930. Although the claims at issue are not identical, they are not patentably distinct from each other because elements of the instant claims can be found within the patented claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24, 29-30, 33-34 and 37-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trachtenberg (US 3,325,952).
With regard to claim 21: Trachtenberg discloses a siding panel (2) having a front face (left major face), a rear face (right major face), a top edge (at 2), a bottom edge (7), a first side, and a second side (figs. 1-3), the siding panel (2) comprising:
a folded layer of material along the top edge (figs. 1-2), the folded layer of material forming a folded nail hem (3) at the top edge and a first locking mechanism (4, 5) disposed on the front face, the first locking mechanism (4, 5) including a curved channel portion (4) (figs. 1-3); and
a second locking mechanism (E) disposed at the bottom edge of the siding panel (2), the second locking mechanism (E) including a U-shaped portion formed by part of the front face, the bottom edge, and an upwardly extending portion (9) opposite the front face, the upwardly extending portion (9) including a curved section (fig. 2),
wherein the first locking mechanism (4, 5) of the siding panel (2) is configured to interlock with a second locking mechanism (E) of a second siding panel having the same configuration as the siding panel (2) such that an interior surface of the curved channel portion (4) of the first locking mechanism (4, 5) is spaced (to left of element 8) from the curved section (8) of the upwardly extending portion (9) of the second locking mechanism (E) of the second siding panel (figs. 1-3).

    PNG
    media_image1.png
    492
    586
    media_image1.png
    Greyscale

Fig. 2: Trachtenberg (US 3,325,952)
With regard to claim 22: Trachtenberg discloses that the first locking mechanism (4, 5) has a generally S-shaped configuration including another curved portion (A) extending to an outwardly protruding lip (B) (fig. 2).
With regard to claim 23: Trachtenberg discloses that the outwardly protruding lip (B) is configured to abut an inner surface (top horizontal surface) of the bottom edge of the second locking mechanism (E) of the second siding panel (fig. 1).
With regard to claim 24:  Trachtenberg discloses that the upwardly extending portion (9) includes a substantially flat section (D) adjoining the curved section (8) to the bottom edge (7) (fig. 1).

    PNG
    media_image2.png
    842
    300
    media_image2.png
    Greyscale

Fig. 1: Trachtenberg (US 3,325,952)
With regard to claim 29: Trachtenberg discloses that the siding panel (2) and the second siding panel (2) capable of being unlocked without the use of a tool before being fastened to a surface.
With regard to claim 30: The siding panel being “manufactured via post-formed extrusion” is a product by process limitation.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and i, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP  § 2113.
With regard to claim 33: Trachtenberg discloses that the siding panel includes a metal material (col. 1, lines 8-10).
With regard to claim 34: Trachtenberg discloses a siding system comprising first and second siding panels (2) disposed on an exterior face of a building (fig. 1, col. 1, lines 13-15), each of the first siding panel (2) and second siding panel (2) having a front face (left major face), a rear face (right major face), a top edge (at 2), a bottom edge (7), a first side, and a second side (figs. 1-3), and comprising:
a folded layer of material along the top edge (figs. 1-2), the folded layer of material forming a folded nail hem (3) at the top edge and a first locking mechanism (4, 5) disposed on the front face, the first locking mechanism (4, 5) including a curved channel portion (4) (figs. 1-3); and
a second locking mechanism (E) disposed at the bottom edge of the siding panel (2), the second locking mechanism (E) including a U-shaped portion formed by part of the front face, the bottom edge, and an upwardly extending portion (9) opposite the front face, the upwardly extending portion (9) including a curved section (fig. 2),
wherein the first locking mechanism (4, 5) of the first siding panel (2) is interlocked with the second locking mechanism (E) of the second siding panel such that an interior surface of the curved channel portion (4) of the first locking mechanism (4, 5) of the first siding panel (2) is spaced (to left of element 8) from the curved section (8) of the upwardly extending portion (9) of the second locking mechanism (E) of the second siding panel (figs. 1-3).
With regard to claim 37: Trachtenberg discloses that the first locking mechanism (4, 5) of each of the first siding panel (2) and the second siding panel (2) has a generally S-shaped configuration including another curved portion (A) extending to an outwardly protruding lip (B) (fig. 2).
With regard to claim 38: Trachtenberg discloses that the outwardly protruding lip of the first locking mechanism (4, 5) of the first siding panel (2) abuts the bottom edge (7) of the second locking mechanism (E) of the second siding panel (fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trachtenberg (US 3,325,952).
With regard to claim 26: Trachtenberg does not disclose that the height of the curved channel portion is in the range of about 0.08 in. to about 0.25 in.
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available dimensions in order to provide a mechanism capable of engaging another mechanism of adjacent siding of corresponding shape for securement and stability. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
With regard to claim 27: Trachtenberg does not disclose that the height of the curved section of the upwardly extending portion is in the range of about 0.07 in. to about 0.13 in.
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available dimensions in order to provide a mechanism capable of engaging another mechanism of adjacent siding of corresponding shape for securement and stability. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
With regard to claim 28:  Trachtenberg does not disclose that a length of the first locking mechanism is in the range of about 0.25 in. to about 3.5 in.
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available dimensions in order to provide a mechanism capable of engaging another mechanism of adjacent siding of corresponding shape for securement and stability. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Claim(s) 25, 31-32 and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trachtenberg (US 3,325,952) in view of Volk et al. (US 4,930,287).
With regard to claim 25: Trachtenberg disclose the folded nail hem (3) includes nail openings (figs. 1-3; col. 2, lines 34-37), but does not disclose the nail openings are elongated nail slots.
However, Volk et al. discloses a nail strip (28) having elongated nail slots (32) (fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nail openings of Trachtenberg to be elongated nail slots such as taught by Volk et al. in order to provide a means of adjusting the position of the siding panels when nails are partially driven into a building structure.
With regard to claim 31: Trachtenberg does not disclose that the siding panel includes a polymer material.
However, Volk et al. discloses a siding made of a polymer comprising PVC (col. 1, lines 8-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the siding panel of Trachtenberg to be made of polymer comprising PVC such as taught by Volk et al. in order to provide a siding panel material that is resistant to decay.
With regard to claim 32: Trachtenberg does not disclose that the siding panel is constructed from PVC, polypropylene, acrylic, Acrylonitrile Styrene Acrylate (ASA), fiberglass, or combinations thereof.
However, Volk et al. discloses a siding made of a polymer comprising PVC (col. 1, lines 8-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the siding panel of Trachtenberg to be made of polymer comprising PVC such as taught by Volk et al. in order to provide a siding panel material that is resistant to decay.
With regard to claims 35-36: Trachtenberg disclose the folded nail hem (3) of the first siding panel and the second siding panel includes nail openings (figs. 1-3; col. 2, lines 34-37), but does not disclose the nail openings are elongated nail slots.
However, Volk et al. discloses a nail strip (28) having elongated nail slots (32) (fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nail openings of Trachtenberg to be elongated nail slots such as taught by Volk et al. in order to provide a means of adjusting the position of the siding panels when nails are partially driven into a building structure.  Trachtenberg as modified by Volk et al. discloses that each of the first siding panel and second siding panel is attached to the exterior face of the building using mechanical fasteners that extend through the respective nail slots.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633